DETAILED ACTION
Election/Restrictions
Applicant’s election of temozolomide, hafnium, 1,4-benzenedicarboxylic acid, fucoidan in the reply filed on July 27 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The examiner notes the response was not fully responsive to the requirement set forth in the Office action mailed on June 27 2022.  Specifically, instant claim 1 requires two or more therapeutics and applicants only elected a single therapeutic.  Secondly, no comment was made on whether the nMOF is pegylated.  The examiner made several calls to Mr. Renzoni but never received a return call.  Upon searching, the examiner has found prior art teaching both pegylation as well as the combination of DDR inhibitors and temozolomide.  Therefore, the species election is expanded to include those species.   Claims 1-20 are pending in the application and are being examined on the merits herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gref et al. (USPGPUB No. 20150150981) in view of Murai et al. (Journal of Pharmacology and Experimental Therapeutics 2014), deKrafft et al. (J Mater. Chem., 2012) and Atashrazm et al. (Mar. Drugs, 2015).
Applicant Claims
	The instant application claims a composition comprising a hybrid material comprising nanosized metal- organic-framework (nMOF) and two or more therapeutic agents selected from the group consisting of DNA-targeting chemotherapeutic agents, DNA Damage Repair (DDR) inhibitors, and a combination thereof.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Gref et al. is directed to organic-inorganic hybrid solid having a modified outer surface.  Metal-organic frameworks (MOF) are coordination polymers with a hybrid inorganic-organic framework comprising metal ions and organic ligands coordinated to the metal ions (paragraph 0009).  Taught are MOF solid having a modified outer surface.  The MOF comprises metal ions such as Zr and ligands such as 1,4-benzenedicarboxylic acid (paragraph 0413 and claims and paragraphs 0020-0036).  The organic surface agent includes polyethylene glycol, a polysaccharide which may or may not bear a plurality of polyethylene glycol side chains (paragraph 0043 and examples).  It is taught in the case of a polysaccharide bearing a plurality of polyethylene glycol side chains, the more PEG chains are grafted, the more the hydrophilicity of the copolymer increases (paragraph 0046).  Nanoparticles are taught (paragraph 0058-0059 and examples).    Polysaccharides include fucans (paragraph 0102).  The MOF solids comprise biologically active ligands and/or encapsulating one or more active ingredients (paragraph 0169).  Active ingredients include chemotherapeutics (paragraph 0283).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Gref et al. suggests chemotherapeutics, Gref et al. does not expressly teach temozolomide and a DDR inhibitor such as olaparib.  However, this deficiency is cured by Murai et al.
	Murai et al. is directed to the rationale for PARP inhibitors in combination therapy with camptothecins or temozolomide based on PARP trapping versus catalytic inhibition. Taught is the comparison of olaparib and veliparib in combination with 4 drugs which include temozolomide.  Human cancer cell lines were utilized (prostate and glioblastoma) were used to study the effect (page 5).  Temozolomide is a commonly used anticancer drug.  Synergy between temozolomide and PARP inhibitors has been reported (page 9).  Olaparib potentiates temozolomide better than veliparib (page 9-10).  Synergistic effect was markedly greater for olaparib with temozolomide than veliparib in both human prostate and glioblastoma cell lines (page 11).  
	While Gref et al. suggests metal organic networks with 1,4-benzenedicarboxylic acid which is PEGylated and coated with a fucan, Gref et al. does not teach Hf.  However this deficiency is cured by deKrafft et al.
	deKrafft et al. is directed to Zr- and Hf-based nanoscale metal organic frameworks as contrast agents for computed tomography.  Metal-organic frameworks are crystalline three-dimensional coordination polymers comprised of organic bridging ligands that are coordinatively bonded to metal ions or metal ion clusters.  Nanoscale MOFs (NMOFs) have shown great potential in drug delivery.  UiO-66 is a MOF composed of the Zr-carboxylate cluster which is bridged by benzenedicarboxylate linkers.  UiO-66 is more chemically, thermally and mechanically stable compared to other MOFs (page 18139).  Hf shows similar chemical behaviors to Zr but has an even higher atomic number (page 18140).  Shown is the synthesis of Hf-UiO with 1,4-benzene dicarboxylic acid and HfCl4 and the synthesis of Hf-NMOF (page 18140).  It is taught that when nanoparticles are used in vivo they must be modified with passivating moieties to enhance biocompatibility and to prevent aggregation.  Polyethylene glycol is a hydrophilic polymer commonly used to coating nanoparticles due to its ability to prevent protein adsorption and aggregation (page 18142, bridging paragraph).  
	While Gref et al. suggests polysaccharides such as fucan, Gref et al. does not expressly teach fucoidan.  However, this deficiency is cured by Atashrazm et al.
	Atashrazm et al. is directed to fucoidan and cancer, a multifunctional molecule with ant-tumor potential.  Fucoidan is a natural sulfated polysaccharide that exists mainly in the cell wall matrix of various species of brown seaweed (page 2329).  The anti-cancer property of fucoidan has been demonstrated in vivo and in vitro in different types of cancer (page 2329, 3.1).  The ability of fucoidan to synergize with standard ant-cancer agents and/or reduce toxicity has been investigated (page 2336, section 3.3).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gref et al., Murai et al., deKrafft et al. and Atashrazm et al. and utilize the combination of temozolomide and olaparib as the chemotherapeutic in the MOF of  Gref et al.  One skilled in the art would have been motivated to utilize temozolomide and olaparib as they are synergistic as taught by Murai et al.  Since Gref et al. suggests a chemotherapeutic can be utilized as the active ingredient and  the combination of temozolomide and olaparib are synergistic in both prostate and glioblastoma cell lines, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gref et al., Murai et al., deKrafft et al. and Atashrazm et al. and utilize Hf as the metal in the MOF of Gref et al.   Gref et al. suggests Zr as the metal which can be utilized with 1,4-benzenedicarboxylic acid in forming MOFs.  deKrafft et al. teaches that Hf is an alternative of Zr in forming NMOF.  It would have been obvious to one of ordinary skill in the art to utilize known metals for forming MOF as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gref et al., Murai et al., deKrafft et al. and Atashrazm et al. and utilize a pegylated and/or polysaccharide coating on the MOF.  One skilled in the art would have been motivated to utilize polysaccharide/PEG coating as Gref et al. teaches utilizing this material to coat the MOF.  Since PEG is  hydrophilic polymer commonly used to coating nanoparticles due to its ability to prevent protein adsorption and aggregation as taught by deKrafft et al., one skilled in the art would have been motivated to utilize a PEG coating.  Since the polysaccharide coatings are suggested as also containing PEG, one skilled in the art would recognize utilizing both materials.  Regarding the claimed polysaccharide, fucan is taught by Gref et al.  Atashrazm et al. suggests that fucoidan has anti-cancer activity itself.  This provides the motivation to utilize this particular fucan polysaccharide when the MOF is being used with chemotherapeutics, especially since synergy may occur as taught by Atashrazm et al.
Regarding the claimed nanosized, both Gref et al. and deKafft et al. teach nanoparticles.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gref et al. in view of Murai et al., deKrafft et al. and Atashrazm et al. as applied to claims 1-14 above and in further view of Diez et al. (Cancer Chemother. Pharmacol, 2010), Stupp et al. (The New England Journal of Medicine, 2005) as evidenced by Arcuri et al. (Nanomaterials, 2018).
Applicant Claims
	The instant application claims a method of treatment of cancer in a subject, comprising administering to a subject in need thereof an effective therapeutic dose of a composition.
	The instant application claims a method of treatment of tumor in a subject, comprising administering a therapeutically effective dose of radiation to the tumor, wherein the therapeutically effective dose of radiation is a dose that results in increased expression of a cell surface OSU\72910AP-for-fihng-56-protein upregulated under inflammatory conditions, and administering a therapeutically effective dose of a composition.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Gref et al., Murai et al., deKrafft et al. and Atashrazm et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Gref et al. suggests the inclusion of a chemotherapeutic, Gref et al. does not expressly teach administering to a subject with cancer.  However, this deficiency is cured by Stupp et al. and Diez et al. as evidenced by Arcuri et al.
Stupp et al. is directed to radiotherapy plus concomitant and adjuvant temozolomide for glioblastoma.  Glioblastoma is the most frequent primary malignant brain tumor in adults.  Standard therapy consist of surgical resection followed by radiotherapy.  Cooperative-group trials have investigated the addition of various chemotherapeutic regimens to radiotherapy.  Temozolomide has demonstrated antitumor activity as a single agent in the treatment of recurrent glioma (page 988).  Radiotherapy consisted of a dose of 2 Gy per fraction given once daily five days per week over a period of six weeks.  Concomitant chemotherapy consisted of temozolomide given from the first day of radiotherapy until the last day of radiotherapy (page 989).  The addition of temozolomide to radiotherapy early in the course of glioblastoma provides a statistically significant and clinically meaningful survival benefit (page 995).  
	Diez et al. is directed to the evaluation of the exposure equivalence of oral versus intravenous temozolomide.  It is taught that the PK profile of temozolomide was independent of the route of administration.  The study demonstrated the exposure equivalence of a 90-min intravenous infusion with oral administration of temozolomide.  Intravenous administration was generally well tolerated.  Intravenous administration would result in an equivalent exposure compared to oral administration.  Potential application include use in patients whom oral administration is not feasible (page 733).  
	Arcuri et al. is directed to the probing internalization effects and biocompatibility of ultra small zirconium metal-organic frameworks UiO-66 NP in U251 glioblastoma cancer cells.  It is taught that these nanoparticles are ideal for drug and active molecule delivery toward GBM cells (page 12).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gref et al., Murai et al., deKrafft et al., Atashrazm et al., Stupp et al. and Diez et al. and intravenously administer the MOF nanoparticles of Gref et al. with temozolomide to a patient with glioblastoma (brain cancer) at the same time as radiation in order to treat the cancer.  One skilled in the art would have been motivated to intravenously administer temozolomide as this route of administration has the same PK profile as an oral dose but allows for an alternative route in patients for whom oral administration is not feasible as taught by Diez et al.  One skilled in the art would have been motivated to administer the MOF with temozolomide at the same time as radiation therapy in order to provide a statistically significant and clinically meaningful survival benefit as taught by Stupp et al.  Since metal organic frameworks are known to be useful in glioblastoma as evidenced by Arcuri et al., there is a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616